Citation Nr: 0933415	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee instability from December 3, 2003, to 
September 17, 2008.

3.  Entitlement to an evaluation in excess of 20 percent for 
left knee instability from September 17, 2008.

4.  Entitlement to a higher initial rating in excess of 10 
percent for right knee instability from December 3, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In January 2007, the Board remanded the Veteran's claims for 
additional development.  In March 2009, the Appeals 
Management Center increased the Veteran's service-connected 
left knee instability to 20 percent effective September 17, 
2008, thus creating a staged rating.


FINDINGS OF FACT

1.  From December 3, 2003, the Veteran's service-connected 
left knee instability has been manifested by moderate 
instability.

2.  From December 3, 2003, the Veteran's service-connected 
right knee instability has been manifested by mild 
instability.




CONCLUSIONS OF LAW

1.  Prior to September 17, 2008, the criteria for a 20 rating 
for service-connected left knee instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a (Diagnostic Code 5257) (2008).

2.  The criteria for a rating in excess of 20 percent for 
service-connected left knee instability have not been met at 
any point since the award of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.71a (Diagnostic Code 5257) (2008).

3.  The criteria for a rating in excess of 10 percent for 
service-connected right knee instability have not been met at 
any point since the award of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.71a (Diagnostic Code 5257) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims for a higher 
initial rating for left and right knee instability on appeal 
has been accomplished.  Through a December 2003 notice 
letter, the RO notified the Veteran of the information and 
evidence needed to substantiate his claims.  Additionally, 
once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuance of 
statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims for a higher initial rating for left and right knee 
instability on appeal.  The Veteran's service treatment 
records (STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Cleveland VA Medical Center (VAMC) as his medical treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in September 2008 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his left and right knee instability 
have been more disabling than indicated by the assigned 
ratings.  He therefore contends that higher ratings are 
warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Knee instability is evaluated under Diagnostic Code 5257 for 
recurrent subluxation or lateral instability of the knee 
under which:  a 30 percent rating is warranted for severe 
disability; a 20 percent rating is warranted for moderate 
disability; and a 10 percent rating is warranted for slight 
disability.  38 C.F.R. § 4.71a (Diagnostic Code 5257).

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has had instability.  
January 2004 treatment records from the Cleveland VAMC 
indicate that that the Veteran experiences bilateral knee 
instability.  A June 2004 treatment record from the Cleveland 
VAMC indicates that the Veteran reported that his knee 
instability resulted in a fall once or twice in a given week.  
In addition, at a March 2006 hearing, the Veteran stated that 
his knee instability caused him to fall two or three times in 
a given week.  Hearing Transcript at 5.

In May 2005, the Veteran was afforded a VA examination in 
connection with his left and right knee disabilities.  The 
examiner noted that the Veteran has a history of surgery on 
his left knee and that he uses braces on both knees and a 
cane to ambulate.  The examiner diagnosed the Veteran with 
bilateral degenerative joint disease of the knee, anterior 
cruciate ligament deficient left knee, and residual 
postoperative meniscectomy of the left knee with 
chondromalacia patella.

In September 2008, the Veteran was again afforded a VA 
examination in connection with his claims for higher initial 
ratings for left and right knee instability.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner noted that the Veteran experiences aching, soreness, 
tenderness, stiffness, and give-away sensations that are 
worse on the left than on the right.  The examiner also noted 
that the Veteran uses braces and cane to ambulate and is 
unable to do a normal job, but is attending school for 
vocational rehabilitation; however, the Veteran can do normal 
daily activities and experiences no flare-ups of 
symptomatology.  The examiner diagnosed the Veteran with 
moderate left knee instability and postoperative injury.  For 
the right knee, the examiner diagnosed the Veteran with mild 
instability and residual injury.

Regarding the Veteran's left knee, there is no evidence of 
record suggesting the Veteran's left knee instability was 
less severe for the rating period prior to September 17, 
2008.  As noted above, the Veteran reported in both June 2004 
and March 2006 that his knee instability caused him to fall 
approximately twice each week.  There is no evidence of 
record contrary to the Veteran's contentions.  Thus, based on 
the September 2008 VA examination, the Board finds that, for 
both the rating period prior to September 17, 2008 and the 
rating period from September 17, 2008, the Veteran's left 
knee instability has been manifest by moderate instability.  
Therefore, a 20 percent rating is appropriate since the award 
of service connection.  A 30 percent rating is not warranted 
at any time because the Veteran's left knee instability has 
not been manifested by severe disability as required by 
regulation.  See 38 C.F.R. § 4.71a (Diagnostic Code 5257).  
Thus, a 20 percent rating for service-connected left knee 
instability prior to September 17, 2008 is appropriate, and 
an evaluation in excess of 20 percent for service-connected 
left knee instability is not warranted at any time.

Regarding the Veteran's right knee, based on the September 
2008 VA examination, a 10 percent rating is appropriate.  The 
September 2008 VA examination report indicates that the 
Veteran's right knee instability is manifest by no worse than 
mild instability.  Thus, a 30 percent rating is not warranted 
because the Veteran's right knee instability is not manifest 
by severe disability and a 20 percent rating is not warranted 
because the Veteran's right knee instability is not manifest 
by moderate disability as required by regulation.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5257).  There is no 
evidence, even with consideration of the Veteran's testimony, 
to suggest that his instability is moderately disabling on 
the right side.  Thus, an initial rating of 10 percent for 
service-connected right knee instability is appropriate and a 
higher initial rating is not warranted.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's left and right 
knee instability have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disabilities have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).  Although the 2008 VA examiner referred to the 
Veteran being unable to perform a "normal" job, the 
examiner also indicated that the Veteran was attending school 
with a view toward vocational rehabilitation.  This latter 
comment is evidence that the Veteran's knee stability 
problems have not in fact led to an inability to engage in 
substantially gainful employment, just certain kinds of 
employment.  Moreover, it appears that the examiner was 
referring to disability beyond instability when referring to 
the overall effect on ability to work.  Consequently, the 
Board finds no basis for referring the knee instability 
issues to the Central Office for consideration of 
extraschedular ratings.

While the Board does not doubt the sincerity of the Veteran's 
belief that his service-connected left and right knee 
instability warrant higher ratings, as a lay person, without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the severity of a disability in the context of the 
rating criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The VA examiners clearly took into account the 
Veteran's complaints and contentions and arrived at medical 
conclusions consistent with the level of disability described 
above.  The examiner found the Veteran's left knee to be 
moderately unstable while finding the Veteran's right knee to 
be only mildly unstable.  The Board relies on the examiner's 
opinions because of his expertise.

For all the foregoing reasons, the Board finds that the 
claims for evaluations higher than 20 percent for left knee 
instability and higher than 10 percent for right knee 
instability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claims for higher ratings, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  




ORDER

A 20 percent rating for left knee instability from December 
3, 2003, to September 17, 2008, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

An evaluation in excess of 20 percent for left knee 
instability from September 17, 2008 is denied.

An initial evaluation in excess of 10 percent for right knee 
instability is denied.


REMAND

The Veteran contends that his lumbosacral strain is the 
result of his period of active military service.  
Specifically, at a September 2008 VA examination, he 
attributes his claimed disability to a strained back he 
developed in service while loading and unloading bombs.  At 
the same examination, the examiner noted that the Veteran had 
strained his back in his post-service employment as well.  
Nonetheless, the Veteran contends that service connection is 
warranted for lumbosacral strain.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

In the January 2007 remand, the Board instructed that the 
Veteran be afforded a VA examination in order to

determine the current diagnosis of back 
disability, if any; and if so, the 
etiology of such disability.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probability that the 
[V]eteran now has a back disability that 
is related to his military service.  The 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset or whether it is 
the result of, or made worse by, the 
[V]eteran's [service-connected] knee 
disabilities.  

However, the September 2008 examiner merely diagnosed a 
lumbar spine strain and opined that, "[i]t is not likely his 
current symptoms are related to his strain in the service but 
rather a natural-occurring phenomenon."  It is difficult to 
understand exactly what the examiner meant by this.  While 
current symptoms may not be related to the strain in service, 
if the currently diagnosed strain is traceable to military 
service, whether due to a naturally occurring phenomenon or 
not, a grant of service connection would be warranted.  In 
other words, if the examiner meant merely that current 
symptoms were due to the current strain, without intending to 
comment on whether a current strain can be traced to military 
service, further clarification is required.  Also, no comment 
was made as to the possibility that a current strain might be 
caused or made worse by knee disability.  Thus, the claim of 
service connection for lumbosacral strain must again be 
remanded for a new VA examination to determine the 
relationship, if any, between the Veteran's back disability 
and his service-connected knee disabilities.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment 
records pertinent to back treatment from 
the Cleveland VAMC prepared since March 
2005, and any other medical facility 
identified by the Veteran, and associate 
the records with the claims folder.  
Assist the Veteran in obtaining any 
identified records.

2.  Schedule the Veteran for a VA 
examination with an examiner who has not 
previously examined the Veteran.  (Advise 
the Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a current back 
disability.  The examiner should then 
discuss the onset of any diagnosed 
disability.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any back disability is:  
(1) traceable to the Veteran's period of 
active military service; (2) caused by a 
service-connected disability, such as 
knee disabilities; or (3) made 
chronically worse by such service-
connected disability.  Should the 
examiner find that any back disability 
has been made worse by a serviced-
connected disability, the examiner should 
indicate the degree of aggravation beyond 
the natural progression of the 
disability.  The bases for the opinion(s) 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for lumbosacral strain.  If 
the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


